Citation Nr: 1523126	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-01 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel
INTRODUCTION

The Veteran served on active duty from March 1990 to March 1993.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

Although the Veteran was scheduled to appear at a hearing before the Board in Washington, DC in April 2015, she failed to report.  As a request for postponement has not been received and the Veteran has not presented good cause for her failure to appear, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Bilateral knee disorder 

The Veteran asserts that she has a bilateral knee disorder as the result of running on cement and cobblestones, and jumping out of trucks while serving in the military.  Her service treatment records do not contain findings or treatment pertaining to her knees.

The post-service evidence reflects that the Veteran informed a VA clinician in December 2008 that she had recently found out that she had something wrong with her knees.  A July 2010 VA treatment entry noted that the Veteran was involved in a motor vehicle accident and reported pain in her left hip and knee, as well as "twinging" in her back.  The assessment was contusion of the low back and left knee sprain.  A December 2011 VA treatment record had an impression of patellofemoral syndrome (PFS).  A March 2012 MRI study contained findings of mild osteoarthritis of the patellofemoral joint with mild loss of articular cartilage at the patella in the right knee and moderate patellofemoral joint arthritis with moderate cartilage loss at the patella especially along the medial facet.

In December 2012, private physician Dr. D. McCray provided an opinion that the Veteran's chondromalacia of the patella was likely present since her birth and was therefore present on her admission to the Army.  In the alternative, Dr. McCray opined that if the chondromalacia of the patella was not present on admission, it could have been caused by her job in the Army.

The Board notes that the Veteran is presumed sound on entrance as her February 1990 entrance examination did not contain any findings or diagnoses pertaining to her knees.  Moreover, Dr. McCray's opinion is too speculative on which to base a determination.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  

However, as the Veteran has presented competent evidence that she injured her knees during service (running on cement and cobblestones and jumping off trucks) and there is an indication that her current bilateral knee disorder is related to service (Dr. McCray's opinion), a remand for a VA examination that fully considers all relevant evidence of record is necessary.  38 C.F.R. § 3.159(c)(4).

Back Disorder

The Veteran underwent a VA examination for her back disorder in November 2012.  The examiner opined that the Veteran's current back disorder was less likely than not incurred in or caused by her military service.  The examiner continued that there were other risk factors that more than likely contributed to her arthritis to include her excessive weight, knee problems, and occupational stressors.

Because the Board is remanding the claim for a bilateral knee disorder for further development, it is premature to address the claim for a back disorder because the bilateral knee disorder claim could potentially have an impact on the back disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the appropriate remedy is to defer adjudication of the back claim pending the adjudication of the inextricably intertwined claim.

Headaches

The Veteran contends that her service-connected PTSD causes or aggravates her headaches.  In a November 2012 opinion, a VA examiner opined that the Veteran's migraine headaches were less likely than not incurred in or caused by her service-connected PTSD.  However, the examiner did not address whether the Veteran's PTSD aggravates her migraines.  As the examination is inadequate, a remand is necessary before a decision can be reached on this matter.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant VA treatment records dated from September 2013 to the present and associate them with the Veteran's claims file.

2.  After securing any necessary release, obtain any relevant private treatment records pertaining to the Veteran's claims on appeal.

3.  After the development above has been completed, schedule the Veteran for a VA examination to evaluate her claim for service connection for a bilateral knee disorder.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a bilateral knee disorder.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral knee disorder is causally or etiologically related to her symptomatology in military service (March 1990 to March 1993).  The examiner should specifically address whether the Veteran's current bilateral knee disorder is etiologically related to running on cobblestones and cement, and jumping down from trucks during her military service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

4.  After the development in #1 and #2 has been completed, return the examination report to the examiner who conducted the November 2012 examination, if possible.  


The examiner should review the medical opinion that addresses the Veteran's back disorder and provide an update as to whether the current back disorder is more properly attributable to service or to post service events.  (Note: the mere absence of treatment records showing documentation of the claimed condition cannot be the sole basis for concluding a claimed condition was not present during service or ... is unrelated to the Veteran's service.)  The examiner should also comment on whether the Veteran's back disorder is due to or aggravated by any service-connected disability.  

Also, the examiner should opine whether the Veteran's headache disability is proximately worsened beyond normal progression by her service-connected PTSD (aggravated).  If the examiner finds that the Veteran's PTSD aggravates the headache disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability (i.e. the level of disability prior to the aggravation by her PTSD).

The term "aggravation" means an increase in the severity of the claimed disability; that is, worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence, to include readjudication of the back disorder claim which is inextricably intertwined with the bilateral knee disorder claim.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




